PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/038,528
Filing Date: 18 Jul 2018
Appellant(s): Tabet et al.



__________________
Jeffery C. Hood
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 02/26/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
09/14/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2013/0028199 A1) in view of Hedberg et al. (US 2014/0135018 A1).

Claims 1, 8 and 15:
Song discloses an apparatus comprising: a processing element configured to cause a device to: determine that the device is a constrained device (See para 136 and fig. 12 step 1220, UE determines to be in range expansion (RE) area either based on the signaling received by the base station or based on RSRP measurements); receive a value from the network (See paras 114 and 125, UE is notified of CFI value), wherein the value is intended for use by constrained devices (Intended use. See para 125, CFI value is notified to the UEs which are in a range expansion area); grouped by the network (See paras 117-119, using second mechanism when the UEs are in range expansion (RE) area) to receive control information from the network within a subframe in accordance with the value (See para 59, PDCCH referred as “control size” of a subframe. Also see para 35, a second mechanism to obtain a control region size); receive, from the network in the subframe, control information transmitted in accordance with the value (See para 59, PDCCH referred as “control size” of a subframe. Also see para 35, a second mechanism to obtain a control region size); and decode the control information based at least on the value (See paras 59-61 and 107, PDCCH is decoded based on the CFI value).
(See fig. 26, paras 33 and 292-294, transmitter, receiver and processor).
With regards to claim 15, a non-transitory memory element storing instructions executable by a processing element (See para 302, software in computer readable storage medium).
Song doesn’t disclose indicating to a network through wireless communications via a random access channel that the device is a constrained device.
Hedberg discloses indicating to a network through wireless communications via a random access channel that the device is a constrained device (See paras 46 and 97, indicating via RA procedure that the UE is in a “link imbalance zone”).
Song’s reference can be modified to let the base station know during random access procedure that the UE is in link imbalance zone, as disclosed by Hedberg.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Song with the teachings of Hedberg to improve the method disclosed by Song by including the feature of indicating to the network that the UE is constrained on RACH. The motivation to combine would have been to allow the UE to get CFI information as soon as possible, in order to successfully decode PDCCH by indicating it during RRC establishment/RA procedure.

Claims 2, 9 and 16:
Song discloses that the device to decode the control information based at least on the value instead of decoding a Physical Control Format Indicator Channel (PCFICH) (See para 112, receiving CFI for PDCCH without detecting PCFICH).

Claims 3, 10 and 17:
Song discloses that the device to decode the control information based at least on the value instead of decoding the PCFICH at least in response to determining that the device is a constrained device  (See para 112, receiving CFI for PDCCH without detecting PCFICH). 

 Claims 4, 11 and 18:
Song discloses that the processing element is configured to further cause the device to determine that the device is a constrained device based on one or more specified metrics (See para 136, UE determining that the UE is in range expansion area based on measuring RSRP).  

Claims 5, 12 and 19:
Song discloses that the one or more specified metrics comprise one or more of the following evaluated at the device: Signal-To-Interference-Plus-Noise Ratio; Channel Quality Indicator; Reference Signal Received Power; or  Atty. Dkt. No.: 8888-42904Page 23 Meyertons, Hood, Kivlin, Kowert & Goetzel, P.C.Reference Signal Strength Indicator (See para 136, UE determining that the UE is in range expansion area based on measuring RSRP).   
  
Claims 6, 13 and 20:
Song doesn’t disclose that the processing element is configured to further cause the device to indicate to the network that the device is a constrained device by indicating to the network that the device belongs to a specific reserved device category.  
Hedberg discloses that the processing element is configured to further cause the device to indicate to the network that the device is a constrained device by indicating to the network that the device belongs to a specific reserved device category (See paras 46 and 97, indicating to the network via information element (IE) that the device is in a link imbalance region. In other words, the IE indicating link imbalance region devices corresponds to specific reserved device category).   


Claims 7 and 14:
Song discloses to decode the control information, the processing element is configured to cause the device to decode a physical control channel based on an assumption that the physical control channel occupies a first four orthogonal frequency division multiplexing symbols (See para 61, for system BW less than 10 resource blocks the control size region in units of OFDM symbols is 2, 3 or 4).

(2) Response to Argument
Appellant’s arguments filed 02/26/2021 have been fully considered but they are not persuasive. 
With regards to claims 1, 8 and 15, on pages 6-7 of the appellant’s appeal, the appellant argues:
“Link Imbalance Zone” is clearly defined in Hedberg, and nowhere does Hedberg teach or suggest that a UE residing in a link imbalance zone is interpreted as a constraint on the UE… Hedberg (paragraph 97) merely discloses that RSRP measurements are used by the UE to determine whether the UE is in a link imbalance zone, not to determine whether the UE is in any way constrained.
The examiner respectfully disagrees. 
In paragraphs 31-32, Hedberg discloses that UE’s link imbalance zone indication prevents the Macro eNB from scheduling in certain subframes to remove interference (constraint on the UE) so that 
In paragraph 97, Hedberg defines indication of being in the link imbalance zone: 
“Detection of being in the imbalance zone is done in the same way as described above: comparison of RSRP and path loss to different cells or neighbour cell(s) are within `offset` from being the best candidate). Detection could also be based on when the quality of a neighbour exceeds a quality threshold”.
Paragraph 98 discloses:
“This approach could e.g. be considered when low power nodes are deployed well inside the macro cell coverage, i.e. when one macro cell dominates the interference towards the link imbalance zone”. In other words, the UE receiving interference from the Macro cell. Under the broadest reasonable interpretation, the UE being constrained can be interpreted as receiving interference in the link imbalance zone. 
Paragraph 99 when discussing indication of being in the Link Imbalance Zone discloses:
“UE includes flag indicating "other cells (possibly limited to be within network-signaled range)" exceed the quality threshold compared to current cell”. 
When the UE indicates to the network that the UE is in an imbalance zone it is indicating that it is constrained based on the measurement of RSRP/path loss, as disclosed in para 97 of Hedberg. Applicant’s specification also supports the assertion that the device being constrained is determined based on RSRP. See applicant’s specification para 23:
“Making the adaptive determination may include the stored instructions being executed to cause the WCD to indicate to the NW that the WCD is a constrained device… In some embodiments the stored instructions may also be executable to cause the wireless communications device to make the adaptive determination based on one or more specified metrics, which may include SINR, CQI, RSRP, and/or RSSI.”
Both “being in link imbalance” and “constrained” mean the same thing since they both are based on the same metric, which is RSRP. Being in the link imbalance zone causes interference in certain subframes and the UE measures RSRP and path loss of different cells and camps accordingly. The whole idea of sending an indication of being in the link imbalance zone is to remove interference (constraint on the UE) in certain subframes (protected subframes) and improve quality.

With regards to claims 1, 8 and 15, on pages 9-10 of the appellant’s appeal, the appellant argues:
               “There is therefore no teaching or support in Song to interpret the targetCFI value as a value intended for use by constrained devices grouped by the network to receive control information form the network within a subframe in accordance with the value.”
The examiner respectfully disagrees. Song discloses in para 112:
“secondary mechanisms for notifying the CFI value can be applied in an interfering situation so that the user equipment applying the techniques of the present disclosure may know the control region size of a weaker cell (victim cell) without detecting the PCFICH..”
If the cell is weak, in other words, connection with the UEs in the range expansion (RE) area is weak because of interference situation, it means the UEs in RE area are constrained. See paragraph 118, UEs in RE area (grouped by the network). When the connection is weak, the weak cell will inform the UEs in the RE area of its control region size of the weaker cell through notifying CFI value. This is considered grouping by the network.

With regards to claims 6, 13 and 20, on page 10 of the appellant’s appeal, the appellant argues:

The examiner respectfully disagrees. Hegberg’s para 46 and 97 disclose indicating to the network via information element (IE) that the device is in a link imbalance region. Under the broadest reasonable interpretation “reserved device category for constrained devices” can be indicated by an information element to the network.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/HASHIM S BHATTI/Primary Examiner, Art Unit 2472                                                                                                                                                                                                        
Conferees:
/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472    
                                                                                                                                                                                                    /Tejis Daya/Primary Examiner, Art Unit 2472                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.